Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
DETAILED ACTION
Claims 1-4, 6, 9, 10, 12-19, 21-25 have been examined.


Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not found persuasive.  On 7/6/22, Applicant did not amend independent claim 1.  Rather, Applicant presented remarks. These remarks are addressed following.  
Examiner notes that it is the Applicant’s claims as stated in the Applicant’s claims that are being rejected with the prior art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In interpreting claim language, the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art is applied, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description. See In re Morris', 127 F.3d 1048, 1054 (Fed. Cir. 1997). See also In ream. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) and ln re Sneed, 710 F.2d 1544, 1548 (Fed. Cir. 1983).  Claims are given their broadest reasonable construction.  See In re Hyatt, 211 F.3d 1367, 54 USPQ2d 1664 (Fed. Cir. 2000).  It is Appellant's burden to precisely define the invention. See In re Morris, 127 F.3d 1048, 1056 (Fed. Cir. 1997).
On page 11, 12 dated 7/6/22, Applicant states that he prior art does not render obvious rule sets with message content, trigger match criteria, intended recipient subset, recipient location requirements.  However, Raduchel discloses alerts and grouping/patterns/similarities at [248, 307, 405] for grouping users by criteria to from subsets for particular messages shows a rule for when to send and alert, a message content of an alert, a match criteria for the criteria for the alert, and a recipient subset of those who.  And, Raduchel at [4, 5, 221] show location requirements for the content.  Also, [248] shows rules in the analysis, AI, and neural net technologies, etc.  Also, in terms of intended subset see Raduchel [307] with care plan options for groups of users.  A group of users with similar characteristics gets a similar care plan.  Also, note algorithm at [405] and Raduchel says algorithms are rules [245].
On page 13, Applicant states that the prior art does not render obvious data repositories with trigger location data.  However, Raduchel at [4] discloses accessing health care provider location data and at a software container and server [8] and also a database of location info [222].
On page 14, Applicant states that the prior art does not render obvious a data ingestion system.  Examiner notes that Applicant’s data ingestion system is broadly defined [31, 32], “[31]… The data ingestion system 140 may be configured and function in variety of ways.”.  And, Raduchel discloses regularly synching and updating data [55] and note that an ancillary data server can perform this [55].  Also, see the other citations and explanation in the rejection below.
On page 14, Applicant states that the prior art does not render obvious polling data for trigger data.   However, the preceding response shows updating and synching data.  And, the rejection below clearly shows using updated data for trigger criteria match like updated location info (see rejection below) or updated profile data or updated care plan data [5].
On page 15, Applicant states that the prior art does not render obvious validating and uniform format.  However, see Raduchel [222, 244, 246] show converting and standard formats and [314] show converting to standard formats.  Also, see the explanation in rejection below.
On page 16, Applicant states that the prior art does not render obvious storing data in relational database after validating.  However, Raduchel discloses stroring the info in a relational database at [217, 366].
On page 16, Applicant states that the prior art does not compare trigger data and trigger criteria.  Raduchel compares trigger data like if the user is in a particular group and meets that group criteria then he gets a particular plan.  See Raduchel [307] with care plan options for groups of users.  A group of users with similar characteristics gets a similar care plan.  
On page 17, Applicant states that the prior art does not render obvious intended recipient subset. However, as shown above, the recipient subset is a specific group that gets a specific plan.  See Raduchel [307] with care plan options for groups of users.  A group of users with similar characteristics gets a similar care plan.  
On page 18, Applicant states that the prior art does not render obvious a subset and Then a location requirement.  However, Raduchel first filters users as being in a particular group of users with similar profiles so the group also gets a similar care plan [248, 307, 405].  And, note that users with similar profiles get similar care plan [248] and a similar profile group also gets similarly adjusted score, priority, and outcome probability [248, 269, 396].   So, Raduchel already has a score, priority, or outcome probability for each user in an identified group of similar users.  THEN, after having that, Raduchel updates the score, priority, or outcome probability based on a location matching and then send a message or not [4, 5, 8, 9, 401].  In order to update, the data must have already been there.  So, Raduchel discloses a first grouping by a criteria of similar profiles to establish a subgroup of similar profiles.  Then, Raduchel updates the data of the members in that subgroup when their location also matches a location criteria.
So, the prior art renders obvious the features.
Also, new claims 21-25 are rejected below.
Also, the 101 is still found to apply.  No new additional elements beyond the generic are found. See the 101 for details below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite containing message programming, a database, and a plurality of rules sets, wherein each rule set identifies i) message content, ii) trigger match criteria, iii) an intended recipient subset, and iv) recipient location requirements; a plurality of data repositories containing trigger data; wherein regularly polls the plurality of data repositories at set intervals for a presence of trigger data items and includes trigger location data, further wherein retrieves a plurality of trigger data items from the plurality of data repositories, validates the plurality of trigger data items, transforms the plurality of trigger data items into a uniform and recognizable format, and submits the validated and transformed plurality of trigger data items into the database;  a recipient data source, the recipient data source providing recipient data to the message programming, the recipient data identifying a plurality of recipients and, for each recipient, a recipient computing device identifier, a recipient subset grouping indicator, and recipient location data, further wherein a first subset of recipients is associated with a first recipient subset grouping indicator and a second subset of recipients is associated with a second recipient subset grouping indicator;   the message programing configured to:            (1)    compare the plurality of trigger data items in the database to the plurality of rule sets to find a match between a first trigger data item and the trigger match criteria of a first rule set;       (2)    compare the intended recipient subset of the first rule set with the recipient data to identify a match between the intended recipient subset of the first rule set and the first subset of recipients;              (3)    compare recipient location data for the first subset of recipients against the recipient location requirements of the first rule as applied to trigger location set to identify a plurality of message recipients, wherein the plurality of message recipients consists of subportion of the first subset of recipients;        (4)    submit the message content for the first rule set to the plurality of message recipients. 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.    The additional elements or hardware or structure are considered a control system server, a data ingestion system, data transformation and validation application, relational database.  These are considered generic.  For example, the method version of the independent claim does not have the data ingestion system or application.  So, these are considered generic.  The server is considered generic.  The relational database is considered generic.  Also, Applicant uses location data but the claim has no feature for how that is determined.  It is not known if static info like zipcode or realtime info like GPS.  If more details were provided on location determining and comparing and hardware were added for this, it may go past 101.    The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-4, 6, 9-10 and 12-14, 17, 18, 22-25 are not considered directed to any additional non-abstract claim elements. Claim 9 has a listening application, 14 a log files, 17 a primary report programming.  These are considered generic. And, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-4, 6, 9, 10, 12-19, 21-25 rejected under 35 U.S.C. 103 (a) as being unpatentable over Raduchel (20170161439) view of Kashar (20160217662).  
            Claims 1, 19, 21.  Raduchel discloses:
            a control system server, containing message programming, a relational database, and a plurality of rules sets, wherein each rule set identifies i) message content, ii) trigger match criteria, iii) an intended recipient subset, and iv) recipient location requirements (see server at Fig. 1b, see database at [40, 51], see relational database at [217, 366]; see alerts and grouping/patterns/similarities at [248, 307, 405] for grouping users by criteria to from subsets for particular messages; in regards to location see: [4,5] and note here that the location data for the user device is determined and compared to fixed provider locations, and when these match a calculation is made based on relevance/priority/probability/score that information will be of relevance or interest, and then that information is provided if determined relevant, so location is used as a trigger data for determining whether or not to send relevant info; also for location data also see location at [4, 221]);
           a plurality of data repositories containing trigger data (see server at Fig. 1b, see database at [40, 51] which store the profile information in the preceding that is used to trigger the messages or alerts) items, each trigger data item defining a trigger location (See Raduchel at Fig. 22, [4, 5, 221, 222] it is interpreted that sending a message when the user location and message target location for specific items/events match reads on this). 
             In regards to the following features, Examiner notes polling or poll in Applicant Spec at [3, 29, 31, 33].  Based on Applicant Spec at [29], polling can be interpreted as querying or querying the data/database/ data repositories for updated or changed data.  Raduchel further discloses a data ingestion system wherein the plurality of data repositories is polled by the data ingestion system for the presence of the plurality of trigger data items (“[5]… updated profile data for the patient, or updated care plan data for the patient in response to determining that the location of the patient corresponds to the location of the particular healthcare provider.”; [83, 85]; Updating based on updated and new information and based on location [104, 105, 113, 211]).  Raduchel does not explicitly disclose that these particular data respositories preceding are polled at set intervals.  However, Raduchel further discloses updating data based on updated and new information and based on location ([104, 105, 113, 211]); Synchronizing data at [109]; that periodically and at set intervals changing and updating data [170]; and recording data at fixed/set predetermined intervals [291, 296].  And, Raduchel discloses synchronization of data regularly (“[55]… The ancillary data server 130A may thus function as, for example, a back-up server to the electronic device 130B by keeping a copy of the address information.  The copy of address information may be synchronized with the copy on electronic device 130B regularly.  The synchronization may also occur on each update of the copy on electronic device 130B…”).  Here, at Raduchel [55], regular synchronization of data is interpreted to read on polling data respositories at set intervals for updated or changed data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raduchel’s updating and synchronizing data at regular/set intervals and Raduchel’s other periodic data update features to Raduchel’s querying databases based on triggers.  One would have been motivated to do this in order to better make sure the data is up to date (as  seen in Raduchel’s features for updating to make sure data is current).         
                Raduchel   further   discloses   where in the data ingestion system includes a data transformation and validation application, the data transformation and validation application is configured to transform the plurality of trigger data items received from the at least one of the plurality of data repositories into a uniform and recognizable format that is validated for input into the relational database ( [222, 244, 246] show converting and standard formats; validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert [11]; “[288]… and stored using electronic medical record standards. “; see validate at [334, 336, 344]; “[314]… Transmission and storage of event data can then utilize existing electronic medical record standards.  An alternative embodiment is defining a custom data format utilizing encryption and an API for access in a standard client-server model.”;  “[246]… the Personal Health Record data can be stored in a standard electronic medical record template.”;  “[324]… All of this processing does not require a central point of trust, but instead is distributed based on a standard.“; “[284]… A user-recorded electronic medical record can also be shared with other caregivers and healthcare providers with the same process and security as a standard electronic medical record.”; see format at [155]; in a relational database at [217, 366).
         Raduchel further discloses a recipient data source, the recipient data source providing recipient data to the message programming, the recipient data identifying a plurality of recipients and, for each recipient, a recipient computing device identifier (see [249] and note that multiple user profiles created and stored by multiple stakeholders. Each stakeholder can potentially have defined its own user profile. For example, a healthcare provider 1440, 1450, 1460 can have its own user profile defined for each patient; for device identifier see identify and authenticate device at [58] and/or cookies at [59]), a recipient subset grouping, and recipient location data, further wherein a first subset of recipients is associated with a first recipient subset grouping and a second subset of recipients is associated with a second recipient subset grouping (for location data see location at [4, 221, 278]; for subset or grouping, see classification, gender, age group at “[188]… In one example, the application program may be configured to abstract the identifying information into classification parameters based on, for example, gender and age group.”; see grouping users at [316], using profiles to group users for better care plan options [307]; also see grouping or patterns/similarities at [248, 405]).  Raduchel does not explicitly disclose grouping indicators.  However, Raduchel discloses groups based on gender ([188]) and other groups like ethnicity [247].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Raduchel’s groups can have indicators like male, female or Caucasian, Asian, etc.  One would have been motivated to do this in order to better identify the groups that Raduchel makes and better be able to send the group specific plans (as seen in Raduchel at [307]). 
             Raduchel further discloses the message programing configured to:
               (1)    compare the plurality of trigger data items in the relational database to the plurality of rule sets to find a match between a first trigger data item and the trigger match criteria of a first rule set (see alerts and plan and grouping/patterns/similarities at [248, 307, 316, 405] for grouping users by criteria to from subsets for particular messages;);
              (2)    compare the intended recipient subset of the first rule set with the recipient data to identify a match between the intended recipient subset of the first rule set and the first subset of recipients (“[248]… Analyzing profiles can trigger specific actions, such as alerts,”, [316], “[307]… stakeholders can create user profiles to help them better understand risks and potential care plan options for groups of users.”, “[405]…a user profile is compared with similar user profiles… The purpose of this comparison is to determine if the care plan is appropriate for the user… a potential output of this comparison can be a revised care plan”; also at [4,5] a subset of particular patients who use a particular healthcare provider is determined).
              Examiner notes Applicant Spec at Fig. 2, 3 and [38] for description of the following feature.  Raduchel further discloses (3) compare recipient location data for the first subset of healthcare provider recipients against the recipient location requirements of the first rule set as applied to the trigger location of the first trigger data item to identify recipients of the first subset of recipients that are message recipients (See Raduchel at Fig. 22 [4, 5, 221, 222]; Note that Raduchel first filters users as being in a particular group of users with similar profiles so the group also gets a similar care plan [248, 307, 405].  And, note that users with similar profiles get similar care plan [248] and a similar profile group also gets similarly adjusted score, priority, and outcome probability [248, 269, 396].   So, Raduchel already has a care plan or score, priority, or outcome probability for each user in an identified group of similar users.  THEN, after having that, Raduchel updates the score, priority, or outcome probability based on a location matching and then send a message or not [4, 5, 8, 9, 401].  In order to update, the data must have already been there.  So, Raduchel discloses a first grouping by a criteria of similar profiles to establish a subgroup of similar profiles.  Then, Raduchel updates the data of the members in that subgroup when their location also matches a location criteria.).  
               Raduchel further discloses wherein a second subportion of the first subset of recipients do not match the recipient location requirements and are not message recipients (note at [4,5] that a subset of particular patients who use a particular healthcare provider is determined, then at [4,5] when that subset of patients is at a trigger location that a message is transmitted, and note that the subportion of patients who is Not at that location does Not receive a transmitted message).  Note that Raduchel discloses transmitting to the subset who is also at a relevant location a variety of content like alerts or recommendations at [5].
             Raduchel does not explicitly disclose to identify a first subportion.  That is, Raduchel discloses a subset and that transmitting to the particular recipients of that subset when the location trigger matches.  Raduchel does not explicitly disclose transmitting to those particular recipients as a subportion or group.  However, a subgroup can be interpreted as 1 of the subset.  So, Raduchel does disclose that.  Or, if multiple patients of the subset are at a location at the same time, Raduchel would transmit to that whole group/subportion.  And, as for actual group transmission, Raduchel discloses grouping and aggregating [148, 188, 299] and Raduchel discloses matching patterns and similarities across different user profiles in order to provide an alert or record or recommendation [248, 405]. And, Raduchel discloses also using location information to group users and provide plan options for groups of users [307].  So, Raduchel does disclose location relevant to groups and recommendations at [307].  And, Kashar further discloses a first subset of users who have opted in to certain alerts (“[47]… Software application 601, based upon user's inputs, selectively determines which alerts from the first server 615 are then relayed 617c to the puck 101 for alerting the user”; “[0050] Software application 701 in conjunction with second server 719 and first server 715 aggregates the alerts by creating a listing of possible alerts the puck user can sign up for based upon the location of the user.  A user of the puck though the software application 701 selects which alerts to subscribe to through the smart device”).  And, then from this subset of users who have opted-in for particular alerts, Kashar actually sends a message when the trigger location of the user and trigger location of the event actually match ([47, 49, 50]; “[47]… Software application 601 transmits user data 617a to the first server 615, such as a zip code or GPS coordinates, and first server 615 transmits location specific alerts 617b to the software application 601.”; “[49]… Software application 701 transmits user data 717a to the second server 719, such as a zip code or GPS coordinates, and second server 719 transmits location specific alerts 717b to the software application 701.”).  So, Kashar discloses a group transmission based on user location.  The group of users who have signed up for a particular alert and whose location match a trigger location are sent a particular group message.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kashar’s providing a group message based on being in a subset and at a particular location to Raduchel’s providing a message based on being in a subset and at a particular location.  One would have been motivated to do this in order to better provide a message at a relevant time or to better provide group plans/messages (as seen at Raduchel at [307] and group plan and location relevance).
             Raduchel further discloses  (4)    submit the message content for the first rule set to the plurality of message recipients (see alert, record, recommendation, plan at [248, 405]; see plan and notified at [312]; see action, alert, message, recommendation, care plan changes at [408]).
          In further regards to claim 19, Raduchel further discloses  receiving the trigger data at the relational database, the trigger data selected from a set of data types comprising pharmaceutical orders, medical device orders, diagnosis data, and prescription data, insurance claim information and any combination thereof, the trigger data comprising trigger location data (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider; Raduchel further discloses the trigger data comprising trigger location data [4,5] and note here that the location data for the user device is determined and compared to fixed provider locations, and when these match a calculation is made based on relevance/priority/probability/score that information will be of relevance or interest, and then that information is provided if determined relevant, so location is used as a trigger data for determining whether or not to send relevant info; also for location data also see location at [4, 221]).
                     Raduchel further discloses transmitting the message content for the first rule set to at least one digital device of the plurality of message recipients identified by the computing device identifier (see alert at [248]; see plan and notified at [312]; see output of revised care plan at [405]; see action, alert, message, recommendation, care plan changes at [408]; for device identifier see cookie above).
Regarding claim  2, Raduchel     discloses  wherein the recipient data is healthcare provider data and the plurality of recipients are healthcare providers (abstract, providing a healthcare provider with an electronic medical record of a patient, page 31 para 249, multiple user profiles created and stored by multiple stakeholders. Each stakeholder can potentially have defined its own user profile. For example, a healthcare provider 1440, 1450, 1460 can have its own user profile defined for each patient).
Regarding claim  3, Raduchel     discloses    wherein the healthcare provider data includes data describing healthcare facilities (page 5 para 53, The recipient electronic device 180 may be a computer system operated by a medical service provider (e.g., a doctor) in a treatment facility (e.g., a doctor's office or a hospital, page 27, para 216, Data elements can also include information about the structure of their healthcare network, page 28, para 225, capturing leaving the hospital location and determining a new location of the user electronic device 130.…….a new location was another hospital or care provider, that determination can be sufficient to define a transfer event, page 33, para 270, the address, name of the provider located at the address, name of the doctor located at an address).
	Regarding claim  4, Raduchel     discloses   wherein the first subset of recipients is identified by first identifying a first healthcare facility from within the data describing the healthcare facilities, then identifying healthcare providers working at the first healthcare facility (page 5 para 53, The recipient electronic device 180 may be a computer system operated by a medical service provider (e.g., a doctor) in a treatment facility (e.g., a doctor's office or a hospital, page 27, para 216, Data elements can also include information about the structure of their healthcare network, page 28, para 225, capturing leaving the hospital location and determining a new location of the user electronic device 130.…….a new location was another hospital or care provider, that determination can be sufficient to define a transfer event, page 33, para 270, The data in the event that is compared with the care plan can include but is not limited to the address, name of the provider located at the address, name of the doctor located at an address. the address, name of the provider located at the address, name of the doctor located at an address).
Regarding claim  6, Raduchel     discloses   wherein the recipient location requirements of the first rule set are determined by geographic location of the first healthcare facility as identified in the healthcare data (page 33, para 270, The data in the event that is compared with the care plan can include but is not limited to the address, name of the provider located at the address, name of the doctor located at an address. the address, name of the provider located at the address, name of the doctor located at an address; also see location at [4, 8, 221]).
Regarding claim 9, Raduchel     discloses   wherein at least one of the plurality of a data repositories include a listening application, the listening application configured to listen for the plurality of trigger data items and when at least one of the plurality of trigger data items is detected to send the detected trigger data item to the data ingestion system (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider).
Regarding claim  10, 22, Raduchel     discloses   wherein the plurality of data repositories includes repositories of trigger data selected from at least one of pharmaceutical orders, medical device orders, diagnosis data, prescription data, insurance claim information and any combination thereof (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider).
Regarding claim 12, Raduchel     discloses    further comprising an allowed list of acceptable recipient device locations, the allowed list in communication with the control system server wherein the message programming is further configured to submit acceptable recipient device locations to a message server system along with the message content and first subset of recipients (figure 22, #2210-2230, Determine That The Location Of The Patient Corresponds To A Location Of Particular Healthcare Provider, page 7 para 60, medical records may include a list of approved or certified medical service providers, claim 1, determining, by the wireless device and based at least on a comparison of the location of the wireless device to the one or more locations of the one or more healthcare providers, that the location of the patient corresponds to a location of a particular healthcare provider ).
Regarding claim  13, Raduchel     discloses     wherein the message server system is configured to transmit the message content to the recipient devices of the plurality of message recipients having the recipient computing device identifier provided by the recipient data source (page 10, para 84, The electronic communication may identify the user 120 requesting the records, the user electronic device 130 requesting the records, the recipient 170, the recipient device 180 that may receive the record, page 13, para 104, the new record information may include information identifying the new record, information identifying the location and/or the electronic device storing the new record, information related to the type, provider and/or date of the new record, and/or information  identifying a user with which the record is associated…. that the record relates to  treatment received by the recipient 170, the date of the treatment, and the  electronic device storing the new record (e.g., the recipient electronic device).
Regarding claim 14, Raduchel     discloses    wherein message server system creates log files for each communication with the recipient devices (page 37 para 309, Data stored in such a database can include but is not limited to patient data, such as portal credentials, all discrete event data….. The database can include a log defining timing and identity of stakeholders that access specific data).
Regarding claim 15, Raduchel     discloses   wherein the log files are transmitted from the message server system to a data collection and validation system, the data collection and validation system converting all of the log files into a single format of validated event logs ( figure 15 #1540-1590, if valid, share data,  page 2 para 11, validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert,  Page 19 para 155,   electronic device 740 may store  information needed to generate the requests with the information and format  needed for the electronic medical records storage systems, page 27 para 217, events…stored in a relational database, page 28 para 223, determines the validity of the event by calculating a probability (1540), page 34, para 278, validating the electronic medical record by comparing the location of user event data with known location data, page 40, para 344, The recipient electronic device 180 can then receive and validate the electronic medical record).
Regarding claim  16, Raduchel     discloses   wherein the event logs are recorded and split by a data splitter, with one set of event logs sent to a cold storage database and a set sent to a big data system (figure 5 #550-560, store and tranmit to storage system, figure 20 #2050-2060, output data to storage and blockchain, page 6 para 55, the backup copy on ancillary data server 130, page 37 para 309, Data stored in such a database can include but is not limited to patient data, such as portal credentials, all discrete event data, metadata on all discrete electronic medical record records (links, subject, etc.), physical files (PDF), and electronic medical record records……the database can be stored on the user electronic device 130 provider, multiple record storage systems 140, 150, and 160 or other healthcare provider systems, or on stakeholder systems).
Regarding claim 17, Raduchel     discloses   further comprising a primary report programming within the control system server, the primary report programming is in communication with the relational database, and the big data system, the primary report programming configured to provide a report by collecting the event logs stored in the big data system associated with the messaging program and formatting the event logs into a report appropriate for the messaging program (page 12 para 102, the patient may submit medical data during the trial period so that the manufacturer may coalesce the data from a trial population (sometimes including a control population) and report to regulatory agencies, page 13 para 109, The addition of data may be part of a data reporting process during a medical study, page 17 para 139, collect patient data and report the data to a PSO, page 33 para 277, help track and report required metrics.).
Regarding claim  18, Raduchel     discloses   further comprising a quality assurance program, the quality assurance program is configured to verify that any data within the report is correct, once verified as correct the control system server sends the report to a data output system, the data output system is in communication with the plurality of data repositories (page 20, para 159, the electronic device 740 may automatically resolve/correct the inconsistencies and/or redundancies or may flag the inconsistencies and/or redundancies to alert a viewer of the electronic medical records.
Claim 23: See rejection of claim 1 above and citations to repositories.
Claim 24: See rejection of claim 1 above and citations to uniform and recognizable format.
Claim 25: See rejection of claim 1 above and citations to location criteria.  Examiner interprets that a first subset is determined Not based on location.  Then, a subportion of that subset is determined with location as a criteria.  Hence, the first subset is not related to location.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: a) these disclose alerts based on subgroup and location: 

a) Kaddeche at [35, 44] and Nicholas discloses filtering steps as geographic subset and then a demographic further subportion.
b) Kashar [0050]; Epps (31, 42); Crolley [0042, 43]; Hassing, Bronner.
 
US Patent Application Publication Number 2011/0288880 by Waugh
US Patent Application Publication Number 2017/0061091 by McElhinney, et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/13/22